Citation Nr: 0529242	
Decision Date: 11/01/05    Archive Date: 11/14/05

DOCKET NO.  05-29 850	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to retroactive payment of Montgomery GI Bill 
education benefits.


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel


INTRODUCTION

The veteran had active duty from October 1999 to April 2002.  
This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2005 decision.  The appeal is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify you if further action is 
required on your part.


REMAND

In his VA Form 9 received in August 2002, the veteran 
requested a hearing at the RO before a Member of the Board.  
A hearing on appeal will be granted to an appellant who 
requests a hearing and is willing to appear in person.  
38 C.F.R. § 3.103(c) (2005).  Therefore, the veteran must be 
provided an opportunity to present testimony at a Travel 
Board hearing at the RO before the Board may proceed with 
appellate review.

Accordingly, the case is REMANDED for the following actions:

Schedule the veteran for a hearing at the RO 
before a Member of the Board.  All correspondence 
and any hearing transcripts regarding this hearing 
should be associated with the claims folder.

The purpose of this remand is to ensure due process of law.  
No action by the veteran is required, until he is so 
notified.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 
2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 2651 
(2003) (to be codified at 38 U.S.C. §§ 5109B, 7112).



_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 

